 In the Matter of DRAPER CORPORATION,EMPLOYERandDIsTRIOT50,UNITED MINE WORKERS OF AMERICA,AFL,PETITIONERCase No. 1-R-3311.Decided November 8, 194Mr. Warren D. Oliver,of Boston, Mass.,for the Employer.Mr. Harold R. Roitman,of Boston, Mass.,for the Petitioner.Mr. Jack Mantel,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldat Plymouth,New Hampshire,on October 11, 1946, before Robert E.Greene, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERDraper Corporation is a Maine corporation with-its principal officeand place of business in Hopedale,Massachusetts.The Employer isengaged in the manufacture of textile machinery and operates otherplants at Pawtucket,Rhode Island; Framingham,Massachusetts;Spartansburg, South Carolina ; and Beebe River, New Hampshire.Only the Beebe River, New Hampshire, plant is involved in thisproceeding,where the Employer manufactures textile bobbins.Theprincipal raw material used at this plant is lumber.Approximately50 percent of the lumber, valued in excess of $500,000 annually, isreceived at the Beebe River plant from points outside the State ofNew Hampshire. All the bobbins manufactured at this plant, valuedin excess of $500,000 annually,are shipped to points outside the State.The Employer admits, for the purpose of this proceeding, and wefind, that it is engaged in commerce within the meaning of the NationalLabor Relations Act.71 N. L.It.B., No. 94.630 DRAPER CORPORATIONII.THE ORGANIZATION INVOLVED631The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of the parties,that all production, maintenance, and boarding house employees atthe Employer's Beebe River, New Hampshire, plant, including thesteam plant, watchmen, and the truck driver, but excluding executives,employees engaged in woods operations, office and clerical employees,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Draper Corporation, BeebeRiver, New Hampshire, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days fom the date ofthisDirection, under the direction and supervision of the RegionalDirector for the First Region, acting in this matter as agent for theNational Labor Relations Board, and subject to' Sections 0,03.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby District 50, United Mine Workers of America, AFL, for the purposesof collective bargaining.